480 F.2d 1227
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Joe MILLER, Defendant-Appellant.
No. 72-2827 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 20, 1973.

J. Stacey Freeman, Shreveport, La., for defendant-appellant.
Donald E. Walter, U. S. Atty., R. Perry Pringle, Asst. U. S. Atty., Shreveport, La., for plaintiff-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
The sole point on this appeal is whether the defendant was entitled to acquittal because the Government failed to produce expert testimony on the elements of obscenity.  Affirmed. United States v. Groner, 479 F.2d 577 (5th Cir. 1973) [En Banc].



*
 Rule 18, 5th Cir., Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I